ORDER
This matter having been duly presented to the Court, it is ORDERED that ALAN H. MARLOWE of FORT LEE, who was admitted to the Bar of this State in 1971, and who was thereafter suspended from the practice of law by Order of this Court dated September 17, 1990, be restored to the practice of law, effective immediately; and it is further
*381ORDERED that respondent shall practice law under the supervision of a proctor approved by the Office of Attorney Ethics in accordance with Administrative Guideline No. 28 for a period of two years, and until further Order of the Court.